Mr. Justice Waterman delivered the -opinion op the Court. Each of these suits was an action for malicious prosecution, the ad damnum in each being $10,000. It is said that a petition for a change of venue was filed in each, upon which no order was made. As neither petition was verified, each was properly disregarded. A trial was had in each, in the absence of the defendant, appellant. As nothing was presented to the court below showing why a trial should not be had, the court properly proceeded in the absence of appellant. Each cause was at issue, replications having been filed to the pleas of appellant. Each bill of exceptions shows that evidence was heard at the trial, and each contains an excuse by appellant (inability to obtain the shorthand notes) for not inserting the same in the bill. The instruction given in each case was in accordance with the law. That the same jurors who had rendered a verdict in the case of Bartine v. Jennings were sworn to and did try and render a verdict in the cause of Heinroth v. Jennings is immaterial. Ho objection to such trial or to any juror was made. It does not appear, as is urged, that the jurors sworn were not those who" rendered the verdicts. The fact that the clerk spelled the names of three jurors differently from what such jurors thought was the proper mode, does not establish that the persons actually signing the verdict were not those actually sworn and trying. As a verdict and judgment of but $100 was rendered in each case, the appellant, defendant in ex parte trials of malicious prosecution cases, appears to have had a fortjinate escape. Each judgment of the Circuit Court is affirmed.